                    Case 1:19-cr-00104-SPW Document 95 Filed 11/20/20 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: CR I9-104-BLG-SPW-2
 AMANDA HOPE GREWATZ                                                        USM Number: 17732-046
                                                                            Juli M. Pierce
                                                                            DcicndanTs Attorney



THE DEFENDANT:
       pleaded guilty to count                           2 of the Indictment, filed 8/26/2019
       pleaded nolo contendere to count{s) which
  □
       was accepted by the court
       was found guilty on count{s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21 :841 A=Cd.F Possession With intent To Distribute Heroin                                       07/29/2019




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Refomi Act of 1984.

 □    The defendant has been found not guilty on count(s)
 IS   Counts I and 3 are dismissed on the motion of the United States


          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             November 19,2020
                                                             Dale oflmposition orjudgmenl




                                                              >ignature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Tiile of Judge

                                                             November 19.2020
                                                             Date
Case 1:19-cr-00104-SPW Document 95 Filed 11/20/20 Page 2 of 7
Case 1:19-cr-00104-SPW Document 95 Filed 11/20/20 Page 3 of 7
Case 1:19-cr-00104-SPW Document 95 Filed 11/20/20 Page 4 of 7
Case 1:19-cr-00104-SPW Document 95 Filed 11/20/20 Page 5 of 7
Case 1:19-cr-00104-SPW Document 95 Filed 11/20/20 Page 6 of 7
Case 1:19-cr-00104-SPW Document 95 Filed 11/20/20 Page 7 of 7
